Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims  20 is/are amended.  Currently claims 1-20 are pending in this application and claims 3-5, 7-10, 15, 16, 18 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (20090140730) in view of Dohi et al (20130319551) further in view of Dilger et al (20020007854).
Regarding claim 1, Newman, Fig 1-8, discloses a valve/actuator device with a position sensor mechanism to determine a position of a valve, the device comprising: an actuator 27,22,210, wherein the actuator is in physical communication with the valve (attached to shaft 270); a position sensor target 140 attached to at least one part 100 of the actuator 22,210 that moves; and wherein the position sensor mechanism is configured to detect movement and a position of the position sensor target. A position sensor module 82 to determine a position of a position sensor target 140, and wherein the position sensor module (Para 56) is configured to detect movement and a position of the position sensor target 8.
Newman fails to disclose a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data. Dohi, Fig. 1,6, discloses a switch device 3 to determine a position of a valve, the device comprising: an actuator 2, wherein the actuator is in physical communication with the valve 16; a microcontroller (control circuit in 51) within the housing, wherein the microcontroller is in communication with the actuator (through “stroke analogue signal” in Fig 6, Para 88) to control a position of the valve; a position sensor module 5,6, wherein the position sensor module is in communication with the microcontroller; a position sensor target 6,6a wherein the position sensor module 5,6 is configured to detect movement (relative to sensor 5) and a position of the position sensor target (relative to sensor 5), generate position data related to the position of the position sensor target (relative to sensor 5), and transmit the position data to the microcontroller, and the microcontroller is configured to determine a position of the valve based on the position data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman with a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data as taught by Dohi in order to enable valve control enhanced with position feedback.
Newman as modified fails to disclose the switch device in housing attached to the actuator. Dilger, Fig 1-3, teaches an electronic controller for a valve 50 located in a housing 106 attached to the valve actuator 14,16.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman as modified with a controller located in a housing attached to valve actuator as taught by Dilger  in order to enable a compact with device with integrated actuator/controller.
As to claim 2, Newman discloses the position module 82 as a magnetic sensor (which is a no-contact type sensor).
As to claim 6, Newman discloses valve actuator as a diaphragm 250 valve actuator and the position sensor target 140 is attached to a diaphragm plate 240 and located within spring 150 of the diaphragm valve actuator.
Newman as modified discloses a single spring 150 and fails to show multiple springs.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a second spring, since it has been held that mere duplication of essential working parts of a device involves only routine sill in the art.  Thus, claiming a mere plurality of prior art elements is not an unobvious distinction over the prior art of record, because using plural elements would have produced a predictable result.
As to claim 12, Newman as modified fails to disclose an indicator module. Dohi teaches an indicator module 8 is in communication with the microcontroller (control circuit), wherein the indicator module is configured to visually indicate a position of the valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman as modified with indicator module as taught by Dohi in order to enable a valve position visual indication.
Newman as modified fails to disclose illumination of a green light emitting diode when the valve is open.  However, Official Notice is taken that providing illumination of a green light emitting diode when the valve is open, for the purpose of visual valve status alert are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ illumination of a green light emitting diode when the valve is open in the device of Newman as modified for the purpose of visual valve status alert as is widely known and notoriously old in the art.
Regarding claim 13, Newman, Fig 1-8, discloses a system to determine a position of a valve, the system comprising: an actuator 27,22,210, wherein the actuator is in physical communication with the valve (attached to shaft 270) and the actuator is configured to move in a first direction to close the valve and to move in a second direction to open the valve (standard function of valve); a position sensor module (82); and a position sensor target 140 attached to at least one part 100 of the actuator that moves; wherein the position sensor module is configured to detected movement and a position of the position sensor target.
Newman fails to disclose a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data. Dohi, Fig. 1,6, discloses a switch device 3 to determine a position of a valve, the device comprising: an actuator 2, wherein the actuator is in physical communication with the valve 16; a microcontroller (control circuit in 51) within the housing, wherein the microcontroller is in communication with the actuator (through “stroke analogue signal” in Fig 6, Para 88) to control a position of the valve; a position sensor module 5,6, wherein the position sensor module is in communication with the microcontroller; a position sensor target 6,6a wherein the position sensor module 5,6 is configured to detect movement (relative to sensor 5) and a position of the position sensor target (relative to sensor 5), generate position data related to the position of the position sensor target (relative to sensor 5), and transmit the position data to the microcontroller, and the microcontroller is configured to determine a position of the valve based on the position data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman with a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data as taught by Dohi in order to enable valve control enhanced with position feedback.
Newman as modified fails to disclose the switch device in housing attached to the actuator. Dilger, Fig 1-3, teaches an electronic controller for a valve 50 located in a housing 106 attached to the valve actuator 14,16.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman as modified with a controller located in a housing attached to valve actuator as taught by Dilger  in order to enable a compact with device with integrated actuator/controller.
As to claim 14, Newman as modified discloses the position 82 as a magnetic sensor (which is a no-contact type sensor).
As to claim 17, Newman discloses valve actuator as a diaphragm 250 valve actuator and the position sensor target 140 is attached to a diaphragm plate 240 and located within spring 150 of the diaphragm valve actuator.
Newman as modified discloses a single spring 150 and fails to show multiple springs.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a second spring, since it has been held that mere duplication of essential working parts of a device involves only routine sill in the art.  Thus, claiming a mere plurality of prior art elements is not an unobvious distinction over the prior art of record, because using plural elements would have produced a predictable result.
Claim(s) 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (20090140730) in view of Dohi et al (20130319551) and Dilger et al (20020007854) further in view of Dresselhaus et al (20060144438).
As to claim 11, Newman as modified discloses electronic controller (as shown by Dohi) comprising an indication module but fails to disclose a calibration module. Dresselhaus, Fig 3, teaches a valve controller including a calibration module 320.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman as modified with a calibration module as taught by Dresselhaus in order to ensure precise valve control.
As to claim 19, Newman as modified discloses electronic controller (as shown by Dohi) comprising an indication module but fails to disclose a calibration module. Dresselhaus, Fig 3, teaches a valve controller including a calibration module 320.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Newman as modified with a calibration module as taught by Dresselhaus in order to ensure precise valve control.
Newman as modified fails to disclose illumination of a green light emitting diode when the valve is open.  However, Official Notice is taken that providing illumination of a green light emitting diode when the valve is open, for the purpose of visual valve status alert are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ illumination of a green light emitting diode when the valve is open in the device of Newman as modified for the purpose of visual valve status alert as is widely known and notoriously old in the art. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mino (5316263) in view of Pratt et al (6321776).
In making and/or using the device of Mino, for determining a position of valve 1, one would perform the steps of detecting a position of a position sensor target 5a-5c by a position sensor module 10,11 (shown as a separate component in Fig 5, as such is regarded as a sensor module), wherein the position sensor module is outside an actuator 2 of the valve, the position sensor target is located within the valve, and the position sensor target 5a-5c is attached to at least one part (rotor 5) of the actuator that moves and is in physical communication with the valve; generating position data (by circuit 20) by the position sensor module; transmitting by the position sensor module, the position data to a microcontroller 14,16,17,18 of a switch device (control system in Fig 4); receiving, by the microcontroller, the position data; and determining, by the microcontroller, a position of the valve (at 16) based on the position data.
Mino fails to disclose the stepper motor driven valve as a diaphragm valve. Pratt, Fig 1, teaches a stepper motor driven precision valve as a diaphragm valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Mino with diaphragm as valve head as taught by Pratt as an art-recognized functionally equivalent substitute throttling mechanism yielding predictable results of precise valve control.
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that “in reproduced Fig. 6 of Newman, sensor 82 is located inside of the actuator …  Newman also states ‘[s]pring 150 surrounds tube 120, magnet 140 and sensor 82’ indicating that sensor 82 is located inside of the actuator” are not persuasive since Newman, Para 59 states “mounting of the movable mechanical components (magnet carrier and magnet) in a separate cavity or pocket apart from the electronic components such as the sensor allows the electronic components to be better isolated and protected”.
In Newman portion housing the magnet and carrier and spring (subject to actuation pressure in the interior defined by 27,22,210) is the actuator portion. Newman define Para 29, 27 as rooftop portion, and as can be seen in Figure 6 marked below, sensor module 82 is outside of the rooftop portion (top wall with rooftop portion 27 of 22) and as such is outside of the actuator.

    PNG
    media_image1.png
    775
    773
    media_image1.png
    Greyscale

As to claim 20, Pratt is cited to show incorporation of diaphragm.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753